PER CURIAM:
Martha Huser appeals the district court’s orders dismissing her civil action alleging employment discrimination and denying her motion to reconsider. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Huser v. Antonelli, No. CA-04-1452 (E.D. Va. filed Aug. 3, 2005 & entered Aug. 5, 2005; filed Aug. 8, 2005 & entered Aug. 12, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.